Citation Nr: 0514120	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-21 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which, inter alia, held that new and 
material evidence had not been received to reopen a claim for 
service connection for a bilateral knee disability, and 
denied a compensable evaluation for bilateral hearing loss.  

A January 2005 supplemental statement of the case (SSOC) 
found that new and material evidence had been submitted to 
reopen the claim for service connection for a bilateral knee 
disability, and denied the claim on the merits after de novo 
review.  The Board notes that irrespective of this RO 
determination reopening the appellant's claim, it will 
adjudicate the initial issue of new and material evidence in 
the first instance, because this initial issue determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  

During the pendency of the appeal, the veteran's claims file 
was transferred to the Reno RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the veteran 
has level III hearing in the right ear and level I hearing in 
the left ear.  

3.  An unappealed November 1996 rating decision denied 
service connection for a bilateral knee disability.  

4.  Evidence added to the record since the November 1996 
rating decision denying service connection for a bilateral 
knee disability is either cumulative of previously considered 
evidence or, when viewed in conjunction with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86, Diagnostic Code 6100 (2004).

2.  Evidence received since the November 1996 rating decision 
denying service connection for a bilateral knee disability is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims by the May 2002 rating decision on 
appeal, the April 2003 statement of the case (SOC) and the 
January 2005 SSOC.  Additionally, the RO sent the veteran a 
letter in April 2004 that explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
Furthermore, the April 2003 SOC included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service records as well VA treatment and private 
treatment records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  There is no other indication from the claims folder 
or allegation from the appellant that any relevant evidence 
remains outstanding.  In correspondence received in December 
2004, the veteran stated that he had no additional evidence 
to submit.  Therefore, the Board finds that the duty to 
assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  He testified before the undersigned Veterans Law 
Judge during a February 2005 videoconference.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claims will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).




Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Entitlement to a compensable evaluation 
for bilateral hearing loss

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

On VA audiometric testing in November 2001, the pure tone air 
conduction thresholds in the right ear at 1,000, 2,000, 3,000 
and 4,000 hertz were 35, 35, 50 and 55 decibels, 
respectively, with an average of 44 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 30, 35, 40 and 50 decibels, respectively, 
with an average of 39 decibels.  The speech recognition 
scores using the Maryland CNC test were 80 percent in the 
right ear and 96 percent in the left ear.  Such audiometric 
findings reflect level III hearing in the right ear and level 
I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  

On VA audiometric testing in July 2004, the pure tone air 
conduction thresholds in the right ear at 1,000, 2,000, 3,000 
and 4,000 hertz were 30, 35, 45 and 55 decibels, 
respectively, with an average of 42 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 30, 30, 45 and 50 decibels, respectively, 
with an average of 39 decibels.  The speech recognition 
scores using the Maryland CNC test were 80 percent in the 
right ear and 96 percent in the left ear.  Such audiometric 
findings reflect level III hearing in the right ear and level 
I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss.  The 
mechanical application of the rating schedule to the November 
2001 and July 2004 VA audiometric examination findings, i.e., 
level III hearing in the right ear and level I hearing in the 
left ear, warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Table VII.  Thus, under the schedular criteria, the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss. 

The Board recognizes the contentions from the veteran that 
his bilateral hearing loss warrants a compensable evaluation.  
However, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as 
whether the degree of his hearing loss satisfies certain 
medical diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, his own contentions do not constitute 
competent medical evidence that his service-connected 
bilateral hearing loss warrants a compensable schedular 
evaluation.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
bilateral hearing loss, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

As the preponderance of the evidence is against the claim for 
a compensable evaluation for bilateral hearing loss, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral knee 
disability

The November 1996 rating decision denying service connection 
for a bilateral knee disability is final and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7104 (West 2002).  In order to reopen this claim, the veteran 
must present or secure new and material evidence with respect 
to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  As the 
veteran's claim was filed prior to that date, these changes 
are not applicable in this case.

Evidence of record at the time of the November 1996 rating 
decision consisted in part of the veteran's service medical 
records.  They show that he was treated once for a right knee 
strain in 1975, and are otherwise negative.  Post-service 
private medical records show that in September 1990 the 
veteran underwent a right knee arthroscopy with medial 
meniscectomy followed by proximal tibial osteotomy.  They 
also show left knee pain beginning in 1993.  Naval medical 
records show that the veteran had a total knee arthroplasty 
in June 1995.  These records also show a history of 20 years 
of left knee pain and a left knee arthroscopy in 1984.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran has submitted new and material evidence 
since the November 1996 rating decision.  In a broad sense, 
all of the evidence submitted after the November 1996 rating 
decision is new, in that none of it was of record at that 
time.  On the other hand, the newly submitted evidence is not 
new within the meaning of the cited legal authority because 
it is cumulative of previously considered evidence.  It 
merely confirms what had already been established: service 
medical records show one incident of right knee strain and 
are otherwise negative.  The veteran has undergone a post-
service right knee arthroscopy with medial meniscectomy 
followed by proximal tibial osteotomy, as well as a total 
left knee arthroplasty.  In addition, the evidence submitted 
after the November 1996 rating decision is not material, 
because it does not provide a more complete picture, within 
the meaning of Hodge, supra.  

What was missing at the time of the November 1996 rating 
decision was medical evidence showing that the veteran 
suffered from a chronic right knee disability, a chronic left 
knee disability, or a left knee injury during service; that 
the veteran suffered from a knee condition to a required 
degree within an applicable presumptive period; or that the 
claimed knee conditions are causally related to the veteran's 
service.  The additional evidence does not demonstrate any of 
these factors.  

Turning to the evidence received after the November 1996 
rating decision, the veteran has submitted additional private 
medical records pertaining to the left knee total 
arthoplasty, and VA and private medical records showing 
treatment of the knees subsequent to the November 1996 final 
rating decision.  This evidence does not provide any 
competent evidence of in-service injury to either knee; a 
chronic knee disability during service; a presumptive knee 
condition within one year of the veteran's separation from 
service; or medical opinions linking either current knee 
condition to the veteran's service.  

The veteran has made additional assertions, in correspondence 
and during his hearing before the undersigned Veterans Law 
Judge, that he injured both knees while on active duty, due 
to marching, hiking, running and physical training.  These 
injuries resulted in his current bilateral knee disability.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As to the 
veteran's own lay assertions alleging etiological 
relationships between the current claimed condition and his 
service, these statements are redundant of prior contentions 
and do not constitute new and material evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108 (West 1991).  Just as the 
Board must point to a medical basis other than its own 
unsubstantiated opinion (Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991)), the veteran cannot meet his initial burden 
by relying upon his own, or his representative's, opinions as 
to medical matters.  Nor can the veteran meet the 'new and 
material evidence' burden of 38 U.S.C.A. § 5108 by relying 
upon such 'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 
(1993), citing Grottveit v. Brown, 5 Vet. App. 91 (1993). 

As the preponderance of the evidence is against the 
application to reopen the veteran's claim for service 
connection for a bilateral knee disability, the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
bilateral knee disability is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


